SUMMARY ORDER
Appellant Sean Kyler appeals from the denial of a writ of habeas corpus by the district court. Following a trial by jury, Kyler was convicted of intentional murder, criminal possession of a weapon in the second and third degrees, and felony-murder. Kyler argues that the jury verdict must be set aside on the grounds that he was subjected to an unduly suggestive lineup, that the government obtained an indictment on false, misleading and perjured evidence, and that the evidence was insufficient to support a conviction for felony-murder. We find Kyler’s arguments to be without merit and affirm for substantially the reasons stated by the district court.
We have considered all of Kyler’s contentions on this appeal and have found them to be without merit. Accordingly, the judgment of the district court hereby is AFFIRMED. Appellee’s motion to supplement the record is DENIED.